DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2021, 7/29/2021, 12/31/2021, 6/6/2022 was filed after the mailing date of the application on 5/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11054180. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated below claims 1 and 20 recite refrigerant tubing whereas ‘180 recites serpentine tubing and one of ordinary skill would recognize refrigerant tubing as serpentine tubing for an evaporator.

17319209 application

US 11054180
1. An evaporator assembly for an ice maker comprising: an evaporator pan comprising a back wall and left, right, top and bottom sidewalls extending from the back wall; a freeze plate located within the evaporator pan; a refrigerant tubing thermally coupled to the back wall of the evaporator pan opposite the left, right, top and bottom sidewalls; a layer of insulation formed on the refrigerant tubing; and an evaporator housing comprising a housing back wall and housing left, right, top and bottom sidewalls extending from the housing back wall, wherein the evaporator housing is attached to the evaporator pan and covers the refrigerant tubing and the layer of insulation; wherein the layer of insulation comprises a liquid form of insulation that cures into a mold that matches a geometry of the refrigerant tubing.
1. An evaporator assembly for an ice maker comprising: an evaporator pan comprising a back wall and left, right, top and bottom sidewalls extending from the back wall; a freeze plate located within the evaporator pan; a serpentine tubing thermally coupled to the back wall of the evaporator pan opposite the left, right, top and bottom sidewalls; a layer of insulation formed on the serpentine tubing; and an evaporator housing comprising a housing back wall and housing left, right, top and bottom sidewalls extending from the housing back wall, wherein the evaporator housing is attached to the evaporator pan and covers the serpentine tubing and the layer of insulation; wherein the layer of insulation comprises a liquid form of insulation that cures into a mold that matches a geometry of the serpentine tubing.
2. The evaporator assembly of claim 1, further comprising another layer of insulation, wherein the evaporator pan and the evaporator housing form a cavity and wherein said another layer of insulation is received in the cavity.
2. The evaporator assembly of claim 1, further comprising another layer of insulation, wherein the evaporator pan and the evaporator housing form a cavity and wherein said another layer of insulation is received in the cavity.
3. The evaporator assembly of claim 1, wherein the liquid form of insulation is poured over the refrigerant tubing and cures into a solid form.
3. The evaporator assembly of claim 1, wherein the liquid form of insulation is poured over the refrigerant tubing and cures into a solid form.
4. The evaporator assembly of claim 1, wherein the back side of the evaporator pan is unplated.
4. The evaporator assembly of claim 1, wherein the back side of the evaporator pan is unplated.
5. The evaporator assembly of claim 1, wherein the housing back wall is attached to the housing left, right, top and bottom sidewalls via an ultrasonic weld.
5. The evaporator assembly of claim 1, wherein the housing back wall is attached to the housing left, right, top and bottom sidewalls via an ultrasonic weld.
6. The evaporator assembly of claim 1, wherein the housing back wall comprises a raised edge that is sealed to the housing left, right, top and bottom sidewalls.
6. The evaporator assembly of claim 1, wherein the housing back wall comprises a raised edge that is sealed to the housing left, right, top and bottom sidewalls.
7. The evaporator assembly of claim 1, wherein the layer of insulation has a thickness in an inclusive range of from 5 mm to 12 mm.
7. The evaporator assembly of claim 1, wherein the layer of insulation has a thickness in an inclusive range of from 5 mm to 12 mm.
8. The evaporator assembly of claim 1, wherein the layer of insulation comprises a vinyl acrylic.
8. The evaporator assembly of claim 1, wherein the layer of insulation comprises a vinyl acrylic.
9. The evaporator assembly of claim 1, wherein the layer of insulation comprises a silicone.
9. The evaporator assembly of claim 1, wherein the layer of insulation comprises a silicone.
10. The evaporator assembly of claim 1, wherein the layer of insulation comprises a two-part silicone.
10. The evaporator assembly of claim 1, wherein the layer of insulation comprises a two-part silicone.
11. The evaporator assembly of claim 1, wherein the layer of insulation is impervious to water.
11. The evaporator assembly of claim 1, wherein the layer of insulation is impervious to water.
12. The evaporator assembly of claim 1, further comprising another layer of insulation formed from an expanding foam.
12. The evaporator assembly of claim 1, further comprising another layer of insulation formed from an expanding foam.
13. The evaporator assembly of claim 1, further comprising another layer of insulation formed from an open-cell foam.
13. The evaporator assembly of claim 1, further comprising another layer of insulation formed from an open-cell foam.
14. The evaporator assembly of claim 1, further comprising another layer of insulation formed from a closed-cell foam.
14. The evaporator assembly of claim 1, further comprising another layer of insulation formed from a closed-cell foam.
15. The evaporator assembly of claim 1, further comprising another layer of insulation formed from a polystyrene.
15. The evaporator assembly of claim 1, further comprising another layer of insulation formed from a polystyrene.
16. The evaporator assembly of claim 1, further comprising another layer of insulation formed from a polyurethane.
16. The evaporator assembly of claim 1, further comprising another layer of insulation formed from a polyurethane.
17. The evaporator assembly of claim 1, further comprising another layer of insulation formed from a two-part liquid.
17. The evaporator assembly of claim 1, further comprising another layer of insulation formed from a two-part liquid.
18. The evaporator assembly of claim 1, wherein the evaporator housing comprises a passageway and a plug that seals the passageway.
18. The evaporator assembly of claim 1, wherein the evaporator housing comprises a passageway and a plug that seals the passageway.
19. The evaporator assembly of claim 1, wherein the layer of insulation fills in all gaps between the refrigerant tubing and the back wall of the evaporator housing.
19. The evaporator assembly of claim 1, wherein the layer of insulation fills in all gaps between the refrigerant tubing and the back wall of the evaporator housing.
20. An evaporator assembly for an ice maker comprising: an evaporator pan comprising a back wall and left, right, top and bottom sidewalls extending from the back wall; a freeze plate located within the evaporator pan; a refrigerant tubing thermally coupled to the back wall of the evaporator pan opposite the left, right, top and bottom sidewalls; a layer of insulation formed on the refrigerant tubing; and an evaporator housing comprising a housing back wall and housing left, right, top and bottom sidewalls extending from the housing back wall, wherein the evaporator housing is attached to the evaporator pan and covers the refrigerant tubing and the layer of insulation; wherein the layer of insulation comprises a sprayed mastic insulation.
20. An evaporator assembly for an ice maker comprising: an evaporator pan comprising a back wall and left, right, top and bottom sidewalls extending from the back wall; a freeze plate located within the evaporator pan; a serpentine tubing thermally coupled to the back wall of the evaporator pan opposite the left, right, top and bottom sidewalls; a layer of insulation formed on the serpentine tubing; and an evaporator housing comprising a housing back wall and housing left, right, top and bottom sidewalls extending from the housing back wall, wherein the evaporator housing is attached to the evaporator pan and covers the serpentine tubing and the layer of insulation; wherein the layer of insulation comprises a sprayed mastic insulation.
21. The evaporator assembly of claim 20, further comprising another layer of insulation, wherein the evaporator pan and the evaporator housing form a cavity and wherein said another layer of insulation is received in the cavity.
21. The evaporator assembly of claim 20, further comprising another layer of insulation, wherein the evaporator pan and the evaporator housing form a cavity and wherein said another layer of insulation is received in the cavity.
22. The evaporator assembly of claim 20, wherein the layer of insulation fills in all gaps between the refrigerant tubing and the back wall of the evaporator housing.
22. The evaporator assembly of claim 20, wherein the layer of insulation fills in all gaps between the refrigerant tubing and the back wall of the evaporator housing.
23. The evaporator assembly of claim 20, wherein the back side of the evaporator pan is unplated.
23. The evaporator assembly of claim 20, wherein the back side of the evaporator pan is unplated.
24. The evaporator assembly of claim 20, wherein the housing back wall is attached to the housing left, right, top and bottom sidewalls via an ultrasonic weld.
24. The evaporator assembly of claim 20, wherein the housing back wall is attached to the housing left, right, top and bottom sidewalls via an ultrasonic weld.
25. The evaporator assembly of claim 20, wherein the housing back wall comprises a raised edge that is sealed to the housing left, right, top and bottom sidewalls.
25. The evaporator assembly of claim 20, wherein the housing back wall comprises a raised edge that is sealed to the housing left, right, top and bottom sidewalls.
26. The evaporator assembly of claim 20, further comprising another layer of insulation formed from an expanding foam.
26. The evaporator assembly of claim 20, further comprising another layer of insulation formed from an expanding foam.
27. The evaporator assembly of claim 20, further comprising another layer of insulation formed from an open-cell foam.
27. The evaporator assembly of claim 20, further comprising another layer of insulation formed from an open-cell foam.
28. The evaporator assembly of claim 20, further comprising another layer of insulation formed from a closed-cell foam.
28. The evaporator assembly of claim 20, further comprising another layer of insulation formed from a closed-cell foam.
29. The evaporator assembly of claim 20, further comprising another layer of insulation formed from a polystyrene.
29. The evaporator assembly of claim 20, further comprising another layer of insulation formed from a polystyrene.
30. The evaporator assembly of claim 20, further comprising another layer of insulation formed from a polyurethane.
30. The evaporator assembly of claim 20, further comprising another layer of insulation formed from a polyurethane.
31. The evaporator assembly of claim 20, further comprising another layer of insulation formed from a two-part liquid.
31. The evaporator assembly of claim 20, further comprising another layer of insulation formed from a two-part liquid.
32. The evaporator assembly of claim 20, wherein the evaporator housing comprises a passageway and a plug that seals the passageway.
32. The evaporator assembly of claim 20, wherein the evaporator housing comprises a passageway and a plug that seals the passageway.
33. The evaporator assembly of claim 20, wherein the layer of insulation has a thickness in an inclusive range of from 5 mm to 12 mm.
33. The evaporator assembly of claim 20, wherein the layer of insulation has a thickness in an inclusive range of from 5 mm to 12 mm.
34. The evaporator assembly of claim 20, wherein the layer of insulation is impervious to water.
34. The evaporator assembly of claim 20, wherein the layer of insulation is impervious to water.


Claim Rejections - 35 USC § 112
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “inclusive” in claim 33 is a relative term which renders the claim indefinite. The term “inclusive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-32, 34 would be allowable when the double patenting rejection is overcome.
Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious An evaporator assembly for an ice maker comprising: an evaporator pan comprising aback wall and left, right, top and bottom sidewalls extending from the back wall; a freeze plate located within the evaporator pan; a serpentine tubing thermally coupled to the back wall of the evaporator pan opposite the left, right, top and bottom sidewalls; a layer of insulation formed on the serpentine tubing; and an evaporator housing comprising a housing back wall and housing left, right, top and bottom sidewalls extending from the housing back wall, wherein the evaporator housing is attached to the evaporator pan and covers the serpentine tubing and the layer of insulation; wherein the layer of insulation comprises a liquid form of insulation that cures into a mold that substantially matches a geometry of the serpentine tubing and an evaporator assembly for an ice maker comprising: an evaporator pan comprising a back wall and left, right, top and bottom sidewalls extending from the back wall; a freeze plate located within the evaporator pan; a serpentine tubing thermally coupled to the back wall of the evaporator pan opposite the left, right, top and bottom sidewalls; a layer of insulation formed on the serpentine tubing; and an evaporator housing comprising a housing back wall and housing left, right, top and bottom sidewalls extending from the housing back wall, wherein the evaporator housing is attached to the evaporator pan and covers the serpentine tubing and the layer of insulation; wherein the layer of insulation comprises a sprayed mastic insulation of instant claims 1 and 20.
The closet prior art references, (US 20060288725) to Schlosser et al teaches an evaporator assembly (22) for an ice maker (10) comprising: an evaporator pan (78) comprising a back wall and left, right, top (Figure 2) and bottom sidewalls (82a, 82) extending from the back wall; a freeze plate (114) located within the evaporator pan; a serpentine tubing (58) thermally coupled to the back wall of the evaporator pan opposite the left, right, top and bottom sidewalls; a first layer of insulation (66) formed on the serpentine tubing., Goth (US 2003167783) teaches a second layer of insulation (insulation, paragraph 0029) formed on top of the first layer of an evaporator housing (32) comprising a housing (Figure 3) back wall and housing left, right, top and bottom sidewalls extending from the housing back wall, wherein the evaporator housing is attached to the evaporator pan and covers serpentine tubing, and Cai Xiran (CN 2426118) teaches a sealed heat insulating layer around the condensing plate.
However, the references fail to teach or suggest wherein the layer of insulation comprises a liquid form of insulation that cures into a mold that substantially matches a geometry of the serpentine tubing or wherein the layer of insulation comprises a sprayed mastic insulation. Convention wisdom suggests an epoxy resin around the outside of the condensing plate.  Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 and 20 with dependent claims therefrom are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763